DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 7/1/2022:
Claims 1-13 are pending in the current application.  Claims 1-2 are 11-13 are amended.
The previous prior art-based rejection is overcome in light of the amendment and a new rejection is laid out below.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 102
5.	Claims 1, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US PG Publication 2015/0200429.
Regarding Claims 1 and 13, Lee discloses a battery pack 4 comprising battery cells 411 spaced along a first direction (first direction is along the length of the module, Fig. 10), a module accommodating the battery cells and comprising heat dissipation members (heat dissipation units) 1′ located between neighboring battery cells 411 of the battery cells 411, and a duct (input and output channels) 301/302 to supply the module with coolant or absorb coolant from the module, wherein each of the heat dissipation members 411 comprises a first region, a second region opposite to and spaced apart from the first region along a second direction (left to right direction crossing the first direction), and a third region connecting the first and second regions and located between the first and second regions along the second direction, the first region including a first end of the heat dissipation member and the second region including a second end of the heat dissipation member, the first end being located at a smaller height than the second end along a third direction (up and down direction) crossing each of the first and second directions to establish a path of coolant between a front surface of a respective first battery cell of the neighboring battery cells and a rear surface of a respective second battery cell of the neighboring battery cells that are spaced apart in the first direction, the first region and the second region being located between the first surface  of the respective first battery cell and the rear surface of the respective second battery cell (see annotated Fig. 10 below) and a second region opposite to the first region, the first region including a first end of the heat dissipation member and a second region including a second end of the heat dissipation member, the first end being located at a smaller height than the second end along a second direction crossing the first direction to establish a path of the coolant and overlapping with the with the front surface of the respective first battery cell and the rear surface of the respective second battery cell (meeting Claim 13) (see at least Figs 10-11; paras 0049-0051). 
Regarding Claim 11, Lee further discloses wherein the duct 301/302 supplies or absorbs coolant so as to pass between the front surface of the respective first battery cell and the rear surface of the respective second battery cell such that the coolant overlaps with the front surface of the respective first battery cell and the rear surface of the respective second battery cell in the first direction (since the coolant flows between said surfaces, see Fig. 11).

    PNG
    media_image1.png
    860
    1192
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
6.	Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US PG Publication 2015/0200429, as applied to Claim 1, and further in view of Hernon US PG Publication 2014/0165597 and Shimura US PG Publication 2013/0216888.
Regarding Claims 2 and 5, Lee discloses the claimed battery pack as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Lee fails to specifically disclose that each heat dissipation member comprises a first evaporation part and a second evaporation part located along a height of the battery cells, the first evaporation part comprising the first region and the second evaporation part comprising the second region, and a heat pipe comprising a condensation part connecting the first evaporation part and the second evaporation part, the heat pipe comprising the third region.  However, Hernon discloses a battery pack comprising battery cells 1000, a module accommodating the battery cells 1000 and comprising heat dissipation members (spreader plates/heat pipes) 440/410 located between neighboring battery cells 1000, each heat pipe 410 comprising an evaporation part (see Fig. 1 and para 0048 that describes how heat pipes function, including the evaporative end A of the heat pipe) (see Figs 1-6; paras 0047-0048, 0052-0059), resulting in a heat dissipation member having a heat pipe comprising a first evaporation part and a second evaporation part located along a height of the battery cells, the heat pipe comprising a condensation part connecting the first and second evaporation parts since any length of heat pipe 410 can include two portions identified as “first” and “second” evaporation parts A, with a condensation part C connecting the parts (see Fig. 1)  at least via the flow path of heat via heat pipe thermal cycle.  Hernon teaches that the use of the heat spreaders and heat pipes allows for a passive heat management system that provides inexpensive, lightweight, reliable and potentially modular heat management assembly which may be retrofitted to existing battery deployments (see para 0043). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include the heat pipes of Hernon (having the claimed first and second evaporation part and connected condensation part) in the battery pack cooling system of Lee because Hernon teaches that the use of this system including heat pipes provides inexpensive, lightweight, reliable and potentially modular heat management assembly which may be retrofitted to existing battery deployments.  Further, the second region of Lee has the same height as the cells, meeting Claim 5. 
 Lee modified by Hernon does not specifically disclose wherein the heat pipe comprises the third region.  However, in the same field of endeavor, Shimura teaches wherein heat pipes for a heat dissipation member can have numerous shapes, including a straight rod shape or U-shape or C-shape or annular shape (see e.g. Figs. 12-15 and para 0107) that provides functionally equivalent heat dissipation 
Regarding Claim 3, Lee modified by Hernon does not specifically disclose that the first evaporation part has a smaller height than the second evaporation part.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the heat pipes of Lee modified by Hernon such that the first evaporation part has a smaller height than the second evaporation part in order to best fit the heat pipes in the same structure since this would only require a change of shape or size, and a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
Regarding Claim 4, Lee modified by Hernon discloses that the heat dissipation members have upper portion that is U-shaped and covers a central region of the neighboring battery cells as shown in Lee’s figures and described in the rejections of Claims 1 and 2.
Regarding Claim 6, Lee modified by Hernon does not specifically disclose that the first region has a height of 30% to 40% of that of the second region.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the first region (the tube portion of the heat dissipating part) having a height of 30 to 40% of that of the second region (total height) because this would use a larger tube portion and increase cooling capability, and the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04). A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 7, Hernon teaches the use of protrusion parts such as thermoelectric modules 620 interposed between the spreader plates (heat dissipation members) and batteries and function as protrusions or spacers that protrude at edges of the batteries and work in conjunction with heat pipes and a heat sink to improve the efficiency of the heat pipes (see Fig. 6, para 0058-0059).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include thermoelectric modules (protrusion parts) comprising spaces or protrusions located to protrude at edges of the batteries of Lee modified by Hernon because Hernon teaches that these protrusion parts assist in improving the efficiency of the heat pipes.  The skilled artisan would understand that at the lower portion of the batteries, where the U-shaped lower portion of the heat dissipation would be considered a “coolant shifting area” since coolant moving through side pipe would shift direction through the “U”, adjacent to the protrusions or spacers.
Regarding Claim 8, although Lee modified by Hernon does not specifically teach first and second protrusion parts, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include second protrusion parts in the battery pack of Lee and Hernon in order to further enhance the effect of improving efficiency of the heat pipes of Lee and Hernon since this would simply require an additional protrusion part and the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  Further, the skilled artisan would have found it obvious to place the first protrusions parts centrally located along a height of a case of the cell and the second protrusion part at a distance that is greater than that between each of the first protrusion parts because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claims 9 and 10, the protrusion parts of Lee modified by Hernon are not configured to have an angle of inclination toward a center of the battery cell on a horizontal basis and do not have an angle of inclination between 15 degrees and 20 degrees on the horizontal basis of the battery cell.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the protrusion parts of Lee and Hernon having such an inclination in order to best fit the protrusion parts into the battery pack since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US PG Publication 2015/0200429, as applied to Claim 1, and further in view of Inoue US PG Publication 2006/0169507.  
Regarding Claim 12, Lee discloses the claimed battery pack as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Lee discloses a duct that supplies and absorbs coolant along a front surface of the respective first battery cell and a rear surface of the respective second battery cell but fails to specifically disclose that that the duct supplies or absorbs the coolant comprising a cooling air.  However, in the same field of endeavor of a battery packing having a cooling mechanism, Inoue discloses a battery pack including battery cells 16 and a module accommodating the battery cells and comprising heat dissipation (heat exchanging plate) members 51/52 located between neighboring battery cells of the battery cells, and a duct (inlet pipe member) 53 to supply the module with coolant or absorb coolant from the module and wherein the duct supplies or absorbs the coolant so as to pass via cooling passages 27 and 32 between a front surface of a first battery cell of the neighboring battery cells and a rear surface of a second battery cell of the neighboring battery cells such that the coolant overlaps with the front surface of the first battery cell and the rear surface of the second battery cell in the first direction and that the duct supplies or absorbs the coolant comprising a cooling air along a front surface of a first battery cell of the neighboring battery cells and a rear surface of a second battery cell of the neighboring battery cells (see at least Figs. 4, 15 and paras 0009-0012, 0065-0072, and 0119-0120).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate the structure of Inoue such that the duct of Lee  supplies or absorbs the coolant comprising a cooling air along a front surface of a first battery cell of the neighboring battery cells and a rear surface of a second battery cell of the neighboring battery cells because Inoue teaches that this cooling system is effective and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Response to Arguments
8.	Applicant's arguments filed July 1, 2022 have been fully considered but they are moot since they are directed to the previous prior art rejections, which have been withdrawn in favor of the current rejection (made in light of the amendment).
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729